UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6536


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GRATINIANO CASTILLO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:07-cr-00128-D-1; 7:11-cv-00265-D)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gratiniano Castillo, Appellant Pro Se. Timothy Severo, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gratiniano       Castillo         seeks       to    appeal        the       district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive 28 U.S.C. § 2255 (2012) motion, and dismissing it on

that    basis.      The    order    is       not    appealable         unless       a    circuit

justice    or    judge    issues    a    certificate           of   appealability.            28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that   reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.    Cockrell,         537    U.S.       322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Castillo has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Castillo’s notice of appeal

and    informal    brief    as     an    application           to     file    a     second    or

                                              2
successive § 2255 motion.        United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).         In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h) (2012).         Castillo’s claims do not satisfy

either of these criteria.         Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3